internal_revenue_service number release date index number ------------------------- ------------------------------- ----------------------------------------------- ---------------------- ------------------------------- in re ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi b05 plr-101847-19 date august legend coop corp corp corp companies year year year year year year dear -------------- ------------------------------------------------------------------------------------------ ---------------------- ------------------------- ----------------------------- -------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- this letter responds to a request for a private_letter_ruling dated date submitted on behalf of coop by its authorized representative regarding the application of cooperative tax law to the transaction described below coop is a nonexempt rural_cooperative telephone company operating_on_a_cooperative_basis coop provides telecommunications and information services on a cooperative basis to its members coop’s members elect a board_of directors on a one-member one-vote basis coop’s bylaws require it to allocate annually patronage income among its patrons on a patronage basis coop was previously granted exemption as a rural telephone company under sec_501 of the internal_revenue_code but in recent years coop is no longer exempt plr-101847-19 in year coop joined with other telephone cooperatives and independent telephone_companies to form corp to provide an interstate fiber optic network that provided connectivity to carry voice and data statewide at a lower cost to its members in year and year coop joined with some of the same partners to form additional companies to procure lower-cost telecommunications resources to serve its members in year to simplify the corporate structure companies were combined to form corp in year corp and corp were combined to form corp to continue to provide coop’s members with telecommunications services in year coop sold its stock in corp coop’s sale of the stock of corp will generate gain for coop this private_letter_ruling request concerns the treatment of the gain realized from the sale of coop’s stock in corp sec_501 of the code contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives including coop qualify for this exemption therefore coop is a non-profit but taxable cooperative corporation subchapter_t of the code sections provides the statutory scheme for taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives to avoid overregulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to underserved parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives each member has one vote regardless of how much capital contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to their patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their plr-101847-19 shareholders as a regular business corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member-patrons see 995_f2d_101 7th cir the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated or in the case of cooperatives not subject_to subchapter_t at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the cooperative and is taxed only once for the gain realized by coop from the sale of its stock in corp to be deductible by coop upon allocation the amount must be patronage-sourced income ie income derived from business done with or for coop’s patrons while neither the code nor the regulations provide a clear definition of patronage-sourced income the courts have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries inc v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 fed cir 675_f2d_988 8th cir 88_tc_238 87_tc_435 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually plr-101847-19 facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain necessary supplies for its operations revrul_83_135 1983_2_cb_149 provides that a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws coop owned the stock in corp to provide better telecommunication services to coop’s patrons courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in a transaction that generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the tax_court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states a f t r 2d ustc d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers cooperative from west coast adhesives a glue supplier that the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income plr-101847-19 because glue is essential for the manufacture of plywood and because the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons coop’s ownership of stock in corp was directly related to coop’s cooperative business investing in a corporation to provide better telecommunication service is directly related to the business of a rural_cooperative telephone company whose reason for existence is to provide telephone service to its patrons coop’s sale of its stock in corp is also directly related to coop’s cooperative business_purpose in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities id certainly if coop had taken its members capital and purchased a diversified portfolio of public company securities there can be no doubt that the proceeds from such a portfolio should not and would not be patronage sourced but coop did nothing of this sort rather coop owned the stock in corp to provide its patrons with better telecommunication services accordingly based on the facts submitted and the representations made we rule the gain from the sale of coop’s stock in corp is patronage-sourced income and if properly allocated to coop’s patrons is excluded from coop’s gross_income in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination that plr-101847-19 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely nicole r cimino chief branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter for sec_6110 purposes cc
